 270DECISIONSOF NATIONALLABOR RELATIONS BOARDEclectic Inc., and Its Officers and Agents, FrankDawson and Marie DawsonandWalter A. White,Jr. Case 13-CA-12551February 28, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOUpon a charge and amended charges filed onAugust 8, August 16, and October 10, 1973, respec-tively, byWalter A. White, Jr., an individual, hereincalled the Charging Party, and duly served onEclectic Inc., and Its Officers and Agents, FrankDawson and Marie Dawson, herein called theRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 13, issued a complaint on October 26, 1973,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(1) and (3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that (1) on or aboutJuly 15, 1973, and on various dates between August 2and 7, 1973, at its Chicago, Illinois, plant, theRespondent, by its supervisors and agents, (a)interrogated its employees about their union activi-ties and desires, (b) told its employees that the plantcould not be kept open and would be closed if theUnion I got in and that no pay raises would be givenuntil the union business was sorted out, (c) encour-aged and urged its employees to form their own labororganization, and (d) engaged in surveillance of anemployee union meeting; (2) on or about August 6,1973, the Respondent reduced the wages of fournamed laminating employees, and constructivelydischarged one of them, because of their unionactivities;(3)on or about August 8, 1973, theRespondent closed its plant and laid off some 30named employees, as well as other employees whosenames are unknown to the Regional Director butknown to the Respondent, because of their unionactivities; (4) on or about August 15, 1973, it ceasedproduction operations and laid off or discharged allof the named and unnamed employees abovebecause of their union activities; and (5) on or aboutAugust 29, 1973, the Respondent moved its plant andoffices fromChicago, Illinois, to Joliet, Illinois,'FurnitureWorkers Industrial Union 420, affiliated with the IndustrialWorkers of the World.because of its employees' union activities and todiscourage and stop such union activities, and, as aresultof said move, terminated the named andunnamed employees above. By the aforesaid actsdescribed above, the complaint alleges, the Respon-dent has violated Section 8(a)(1) and (3) of the Act.The Respondent failed to file an answer to thecomplaint.On November 19, 1973, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, based upon the Respondent'sfailure to file an answer as required by Sections102.20, 102.21, 102.113, and 102.114 of the Board'sRules and Regulations. Subsequently, on December4, 1973, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCausewhy the General Counsel'sMotion forSummary Judgment should not be granted. TheGeneral Counsel thereafter filed a response to NoticeTo Show Cause, but the Respondent failed to do so.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions,Series 8, as amended, provides as follows:The Respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the complaint,unless the respondent is without knowledge, inwhich case the respondent shall so state, suchstatement operating as a denial. All allegations inthe complaint, if no answer is filed, or anyallegation in the complaint not specifically deniedor explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to beadmitted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing issued onOctober 26, 1973, and duly served on the Respon-dent specifically states that, unless an answer werefiledwithin 10 days from the service of thecomplaint, "all allegations in the Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." Further, according to the209 NLRB No. 40 ECLECTIC INC.Motion for Summary Judgment, counsel for theGeneral Counsel on November 9, 1973, the day afterthe date on which the Respondent was required tofile an answer to the complaint, called and spoke toFrank Dawson, president of Eclectic Inc., advisingthat an answer was overdue and asking whether heintended to file an answer. Mr. Dawson advised thathe would do so whenever he could get to see hislawyer. Immediately after the telephone conversa-tion, counsel for the General Counsel sent a telegramto Frank Dawson at Eclectic Inc., informing him thatif an answer were not received in the Regional Officeby the close of business on November 13, 1973, heintended to move for summary judgment.2 Repeatedefforts to reach Marie Dawson, secretary of EclecticInc.,by telephone were unsuccessful.3 To date,neither an answer to the complaint nor a response tothe Notice To Show Cause has been filed by eitherEclectic Inc., Frank Dawson, or Marie Dawson. Nogood cause to the contrary having been shown, inaccordancewith the rules set forth above, theallegations of the complaint herein are deemed to beadmitted to be true and are so found to be true. Weshall, accordingly, grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF 1 HE RESPONDENTEclectic Inc., an Illinois corporation, maintained,prior to on or about August 29, 1973, its principaloffice and place of business in Chicago, Illinois,where it was engaged in the manufacture and sale offurniture.Since on or about August 29, 1973,Respondent has maintained its principal office andplace of business in Joliet, Illinois. where it is nowengaged in the same business operations.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assertjurisdiction herein.II.THE LABORORGANIZATION INVOLVEDFurnitureWorkers Industrial Union 420, affiliatedwith the Industrial Workers of the World, is a labororganization within the meaning of Section 2(5) ofthe Act.2 In his response to the Notice To Show Cause, counsel for the GeneralCounsel attached a copy of a letter dated November 16. 1973, from MrDawson requestinga 120-daypostponement of the hearing date and a copyof the Regional Director'sNovember20, 1973, replyto that request advisingIII.UNFAIR LABOR PRACTICES271A.The Independent 8(a)(1) ViolationsOn or about July 15, 1973, and on various datesbetweenAugust 2 and 7, 1973, at its Chicago,Illinois, plant, the Respondent by its supervisors andagents (1) interrogated its employees about theirunion activities and desires, (2) told its employeesthat the plant could not be kept open and would beclosed if the Union got in and that no pay raiseswould be given until the union business was sortedout, (3) encouraged and urged its employees to formtheirown labor organization, and (4) engaged insurveillance of an employee union meeting.Accordingly, we find that, by the aforesaid con-duct, the Respondent interfered with, restrained, andcoerced its employees in the exercise of the rightsguaranteed under Section 7 of the Act, and that, bysuch conduct, the Respondent thereby engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.B.The 8(a)(3) Violations1.On or about August 6, 1973, the Respondentreduced the wages of laminating employees WalterA.White, Jr.,Willie Robertson, John Skworek, andJoseph Blecka, and then constructively dischargedJohn Skworek, because of the union activities of itsemployees.2.On or about August 8, 1973, Respondentclosed its plant and laid off the following namedemployees, as well as other employees whose namesare unknown to the Regional Director but wellknown to the Respondent, because of the unionactivitiesof its employees: Ernesto Barajas,WillisBenson,Milton Berry, Jr., Debra Carduin, DebraAnn Carlvin, Hector Cervantes, Leonia C. Davis,CharlesDenham, Graham Frank, Stanley B. Gill,EdwardHankins,MargaretHudson,ClevelandHurms, Jr., Deborah Johnson, Curtis LeFlore. JohnLeFlore, Elijah Levi, Jr., Jose Maroquin, ThomasMcKee, Arthur Muirhead, Darnell A. Palacio,Robert Powell,WillieRobertson, Chester Sendra,Leo A. Smith, Louis Smith, Fulton Spears, GlendaStribling, Louis Watson, and Walter White.3.On or about August 15, 1973, the Respondentclosed its production operations and laid off ordischarged its employees, including the aforesaidnamed and unnamed employees, because of theunion activities of its employees.4.On or about August 29, 1973, Respondentthat the hearing had been postponed indefinitely and that a Motion forSummaryJudgment had been filed3Counsel for the GeneralCounseladvises that he was servinga copy oftheMotion for Summary judgment at Marie Dawson'shome address. 272DECISIONS OF NATIONALmoved its plant and offices from Chicago, Illinois, toJoliet, Illinois, because of the union activities of itsemployees and to discourage and stop their unionactivities,as a result of which it terminated itsemployees including the named and unnamedemployees above.Accordingly, we find that, by the aforesaid con-duct, the Respondent discriminated in regard to theterms and conditions of employment of its employ-ees, thereby discouraging membership in the Unionor in any other labor organization and that, by suchconduct, the Respondent engaged in and is engaginginunfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tionsdescribedin sectionI,above, have a close,intimate,and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andisengaginginunfairlabor practices within themeaning of Section 8(a)(1) and (3) of the Act, weshall order that it cease and desist therefrom, andtake certain affirmative action designed to effectuatethe policies of the Act.We have found that the Respondent closed itsplant and production operations and moved fromChicago, Illinois, to Joliet,Illinois,4because of itsemployees'union activitiesand in order to discour-age and stop such activities, and that, as a result, theRespondent terminated its employees. This constitut-ed a clear violation of Section 8(a)(3) of the Act. Inorder to meaningfully remedy this wrong, and toeffectuate the policies of the Act, we shall adopt thefollowing alternative remedies requested by counselfor the General Counsel which we conclude areappropriate:1.We shall order the Respondent to reopen itsformer plant in Chicago, Illinois, and offer to all itsemployees, named and unnamed (see sec.III,B,supra),discriminatorily terminated on or aboutAugust 8, 1973,5 reinstatement to each of them to hisor her former or substantially equivalent positions,4We take official notice of the fact that the distance between theRespondent's old and new location is approximately 35 miles5 Including John Skworek who was constructively discharged on August6, 1973.The names of unidentified employees and their amounts of backpayLABOR RELATIONS BOARDwithout prejudice to his or her seniority or otherrightsand privileges.We shall also order thatRespondentmake them whole for any loss ofearnings suffered because of its discriminationagainst them. Backpay shall be based upon theearnings which they normally would have receivedfrom the date of their discharge to the date ofRespondent'soffer of reinstatement,less any netinterim earnings, and shall be computed on aquarterly basis in the manner set forth inF.W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716.62.In the event that the Respondent does notresume its Chicago, Illinois, operations, we shallorder that it make whole the aforesaid discriminato-rilyterminated employees for any loss of paysuffered by reason of the discrimination against themby paying to each of them a sum of money equal tothe amount he or she would normally have earned aswages from August 8, 1973, when the Chicago,Illinois,plant was closed until such time as eachsecures,ordid secure, substantially equivalentemployment with other employers,7 computed inaccordance with the Board's usual formula set forthinF.W.WoolworthCompany, supra,andIsisPlumbing & Heating Co., supra.We shall also order thatlaminatingemployeesWalter A. White, Jr., Willie Robertson, John Skwor-ek,and Joseph Blecka be made whole for thediscriminatory reduction in wages instituted by theRespondent on August 6, 1973.Since the unfair labor practices committed by theRespondent were of a character which go to the veryheart of the Act, we shall also order the Respondentto cease and desist from infringing in any mannerupon the rights of employees guaranteed by Section 7of the Act.We also expressly reserve the right to modify thebackpay and reinstatement provisions of this Deci-sion and Order, if made necessary by a change ofconditions in the future, and to make such supple-ments thereto as may hereafter become necessary inorder to define or clarify their application to aspecific set of circumstances not now apparent.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1.Eclectic Inc., and Its Officers and Agents,Frank Dawson and Marie Dawson, is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.can be ascertained in compliance proceedings6Town& Country Mfg Co,Inc, and Town& Country Sales Co, Inc,136NLRB 1022, enfd 316 F.2d 846 (C.A. 5, 1963)7BonnieLassKnitting Mills, Inc,126 NLRB 1396 ECLECTIC INC.2.FurnitureWorkers IndustrialUnion 420,affiliated with the Industrial Workers of the World, isa labor organization within the meaning of Section2(5) of the Act.3.By the acts described in section III, above,Respondent has interfered with, restrained, coerced,and discriminated against employees in the exerciseof the rights guaranteed to them in Section 7 of theAct, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(l) and (3) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Eclectic Inc., and Its Officers and Agents, FrankDawson and Marie Dawson, Joliet, Illinois, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning theirunion activities and desires.(b) Telling its employees that the plant could notbe kept open or would be closed if the FurnitureWorkers Industrial Union 420, affiliated with theIndustrialWorkers of the World, or any other labororganization, got in.(c)Telling its employees that no pay raises wouldbe given until the union business, referring to theabove-named Union, was sorted out.(d) Encouraging and urging its employees to formtheir own labor organization.(e)Engaging in surveillance of employee unionmeetings.(f)Discouraging membership in, or activities onbehalf of, the Furniture Workers Industrial Union420, affiliated with the IndustrialWorkers of theWorld, or any other labor organization, by itsemployees by discriminatorily laying off, discharg-ing,or terminating its employees; by closing itsplant, ceasing production operations, and moving theplant away; and by discriminatorily reducing the payof its employees, or by otherwise discriminating inregard to the hire or tenure of any of its employeesbecause they joined or assisted the above-namedUnion, or any other labor organization, or engagedinother concerted activity for the purposes ofcollective bargaining or mutual aid and protection.(g) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2732.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Make whole the employees listed in theAppendix of this Order, as well as other unnamedterminated employees, and the laminating employeesWalter A. White, Jr., Willie Robertson, John Skwor-ek, and Joseph Blecka by reason of the discrimina-tion against them in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,allpayroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c) Post at its Joliet, Illinois, plant and mail to all itsterminated employees copies of the attached noticemarked "Appendix."8 Copies of said notice, onforms provided by the Regional Director for Region13, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 13, inwriting,within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the Board reserves toitself the right to modify the backpay and reinstate-ment provisions of this Order, if made necessary bycircumstances not now apparent.x In the event that this Order is enforced by a judgment of a UnitedStates court of Appeals, the words in the notice reading"Posted by Orderof the National LaborRelations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNationalLaborRelations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NO I interrogate our employees con-cerning their union activities and desires.WE WILL NOT tell our employees that the plantcould not be kept open or would be closed if theFurniture Workers Industrial Union 420, affiliat-ed with the Industrial Workers of the World, orany other labor organization, got in.WE WILL NOT tell our employees that no pay 274DECISIONSOF NATIONALLABOR RELATIONS BOARDraises would be given until the union business wassorted out.WE WILL NOT encourage and urge our employ-ees to form their own labor organization.WE WILL NOT engage in surveillance of employ-ee union meetings.WE WILL NOT discourage membership in, oractivitieson behalf of, the Furniture WorkersIndustrial Union 420, affiliated with the Industri-alWorkers of the World, or any other labororganization, by our employees by discriminatori-ly laying off, discharging, or terminating ouremployees; by closing our plant, ceasing pro-duction operations, and moving the plant away;and by discriminatorily reducing the pay of ouremployees, or by otherwise discriminating inregard to the hire or tenure of any of ouremployees because they joined or assisted Furni-tureWorkers Industrial Union 420, affiliated withthe IndustrialWorkers of the World, or any otherlabor organization, or engaged in other concertedactivity for the purposes of collective bargainingor mutual aid and protection.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them in Section 7 of theAct.WE WILL make whole the following namedemployees, as well as those unnamed employeesknown to us but not to the Regional Director, forthe discrimination practiced against them by theirtermination and by the closing of our plant onAugust 8, 1973.Ernesto BarajasWillis BensonMilton Berry, Jr.Debra CarduinDebra Ann CarlvinHector CervantesLeonia C. DavisCharles DenhamGraham FrankStanley B. GillJohn LeFloreElijah Levi, Jr.JoseMaroquinThomas McKeeArthur MuirheadDarnell A. PalacioRobert PowellWillieRobertsonChester SendraLeo A. SmithEdward HankinsLouis SmithMargaret HudsonFulton SpearsCleveland Hurms, Jr.Glenda StriblingDeborah JohnsonLouisWatsonCurtis LeFloreWalterWhiteWE WILL offer the above-named terminatedemployees immediate and full reinstatement totheir former or substantially equivalent positionswithout prejudice to their seniority or other rightsand privileges when we resume our Chicago,Illinois,operationsor,alternatively,WE WILLmake them wholeuntilsuch time as they securesubstantially equivalent employment with otheremployers.WE WILL also make wholelaminatingemploy-eesWalter A. White, Jr., Willie Robertson, JohnSkworek, and Joseph Blecka for the discriminato-ry reduction of their pay on August 6, 1973.All our employees are free to become, remain, or torefrain from becoming or remaining, members ofFurnitureWorkers Industrial Union 420, affiliatedwith the IndustrialWorkers of the World, or anylabor organization.ECLECTIC INC., AND ITSOFFICERS AND AGENTS,FRANK DAWSON ANDMARIE DAWSON(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Everett McKinley Dirksen Building,Room 881, 219 South Dearborn Street, Chicago,Illinois 60604, Telephone 312-353-7572.